Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
“forming metal plug through hole in a device including a resistance layer and contacting embedded conductive structures”.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “substrate includes a base substrate and a third dielectric layer on the base substrate; and the first metal structure and the second metal structure are both in the third dielectric layer” as claimed in claim 12-13 must be shown or the feature(s) canceled from the claim(s).  
Furthermore, the “a device layer” as claimed in claims 1-20 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. US 20170330805 A1 in view of and Moon et al. (US 2015/0129978 A1) and Lin et al. (US 10,026,687 B1).
Regarding independent claim 1: Warner teaches (e.g., Figs. 1A-1E, including annotated Fig. 1D below) a method for fabricating a semiconductor structure, comprising: 
providing a substrate ([0045]: Silicon-On-Insulator (SOI), first semiconductor substrate of the SOI, within section 110), 
wherein the substrate includes a first region having a first metal structure ([0073]: opening 2102 extends between the second surface of semiconductor structure 2100′ and the electrical connection in section 1110) and
a second region having a second metal structure (see annotated Fig. 1D[0073]: opening 2106 extends between the second surface of semiconductor structure 2100′ and the electrical connection in section 1110), and 
a top surface of the substrate exposes each top surface of the first metal structure and the second metal structure (as shown in Fig. 1D, the top surface of the first metal structure and the second metal structure are exposed, that is the top surface of the substrate is not overlapping with the metal structures); 
forming a device layer ([0063]: 114) on each of top surfaces of the substrate, the first metal structure and the second metal structure ([0073]: openings 2102 and 2106 extend between the second surface of semiconductor structure 2100′ and the first metal structure and the second metal structure in section 1110),
wherein the device layer at the second region includes a first device ([0036]-[0037] and [0057]: 115), and a projection of the first device on the top surface of the substrate at least partially overlaps the top surface of the second metal structure (see annotated Fig. 1D); 
forming a first through hole ([0073]: 2102) in the device layer at the first region,
wherein the first through hole exposes at least a portion of surfaces of the first metal structure (see annotated Fig. 1D), and 
forming a second through hole ([0073]: 206) in the device layer at the second region (see annotated Fig. 1D),
wherein the second through hole (2106) passes through the device layer and exposes at least a portion of surfaces of the second metal structure (as shown in  annotated Fig. 1D); and 
using a selective metal growth process,
forming a first plug ([0074]: 2102’) in the first through hole and forming a second plug ([0074]: 2106’) in the second through hole. 
Warner does not expressly teach 
the second through hole passes through the first device; 
using a selective metal growth process.
Moon teaches a method (e.g., Figs. 9 and 32-34) comprising forming a first device ([0134] and [0135]: twin gate device formed in well 124) and a through hole ([0135]: 170), 
Moon further teaches that the through hole ([0135]: 170) passes through the first device ([0134] and [0135]: transistor device with  two gates 150; twin gate device formed in well 124).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to have formed the through hole passing through the first device, as taught by Moon, for the benefit of reducing the through via contact and the gate electrode, so as to increase the signal speed of the device during operation, regardless of the gate electrode biased.
Lin teaches a method (e.g. Figs. 1-3) comprising forming a conductive plug (Col. 4, Lines 64-67 and Col. 5, Lines 1-19: #38);
 Lin further teaches using a selective metal growth process (Col. 4, Lines 64-67 and Col. 5, Lines 1-19: selective metal growth process used for forming conductive layer #38).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Warner as modified by Moon, the method of using a selective metal growth process, as taught by Lin for the benefits of preventing any void formation within the vias. In other words, the selective growth process will ensure that there is a void free fill of the skip vias, regardless of its profile and aspect ratio, seed coverage, ultra-low k (ULK) plasma-induced-damage (PID) on either the wiring structures or cap-to-interlevel dielectric selectivity. This, in turn, void free formation of the interconnect structure will decrease the resistivity of the vias (Lin: Col. 4, Lines 64-67 and Col. 5, Lines 1-19).


    PNG
    media_image1.png
    560
    1120
    media_image1.png
    Greyscale

Regarding claim 2: Warner, Moon and Lin teach the claim limitation of the method according to claim 1, on which this claim depends, 
wherein: a material of the first metal structure is same as a material of the second metal structure (Warner: the first metal structure is same as a material of the second metal structure as shown, the first metal is formed in the same metal structure; [0074]-[0075]: use of suitable material based on suitability). 
Moreover, Lin teaches (e.g., Figs. 1-3) a method comprising forming a first metal structure and a second metal structure (Col. 3, Lines 41-47: #14),
Lin further teaches that a material of the first metal structure is same as a material of the second metal structure (Col. 3, Lines 41-47: e.g., Tungsten used as suitable material for both the first metal structure is same as a material of the second metal structure).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to form the first metal structure and the second metal structure of Warner, such that a material of the first metal structure is same as a material of the second metal structure, for the benefit of reducing processing time by being able to form the metal structures simultaneously without a need to switch deposition materials.
Regarding claim 3: Warner, Moon and Lin teach the claim limitation of the method according to claim 2, on which this claim depends, 
 wherein: a material of the first plug is same as a material of the second plug (Warner: [0074]: Tungsten (W) and/or other suitable electrically conductive materials). 
Regarding claim 4: Warner, Moon and Lin teach the claim limitation of the method according to claim 1, on which this claim depends, 
Warner as modified by Moon and Lin teaches that materials of the first metal structure, the second metal structure (Lin: Col. 3, Lines 41-47: #14, e.g., Tungsten used as suitable material for both the first metal and the second metal), the first plug and the second plug (Warner: [0074]: Tungsten (W), the first plug and the second plug) are all same (the first metal structure, the second metal structure, the first plug and the second plug includes Tungsten material). 
Regarding claim 5: Warner, Moon and Lin teach the claim limitation of the method according to claim 1, on which this claim depends, 
wherein: the top surface of the first metal structure is coplanar with the top surface of the second metal structure (Warner: as shown in annotated Fig. 1D).
Regarding claim 6: Warner, Moon and Lin teach the claim limitation of the method according to claim 1, on which this claim depends.
Although, warner does not expressly teach that the first device includes a resistance layer, Warner teaches that the device layer 114  includes passive devices including a resistor ([0043] and [0057]: resistors includes resistance layer).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Warner as modified by Moon and Lin, a resistance layer, for the benefit of integrating a diverse device types and form a desired functional device, such as a digital signal processors (DSPs).
Regarding claim 14: Warner, Moon and Lin teach the claim limitation of the method according to claim 1, on which this claim depends. 
Warner as modified by Moon and Lin teaches that forming the first plug and the second plug includes: 
using the selective metal growth process, forming a plug material layer in the first through hole and the second through hole (Lin: Col. 4, Lines 64-67 and Col. 5, Lines 1-19: #38) till a top surface of the plug material layer is coplanar with a top surface of the second dielectric layer or higher than a top surface of the second dielectric layer (Lin: Col. 4, Lines 64-67 and Col. 5, Lines 1-19: #38). 
Regarding claim 15: Warner, Moon and Lin teach the claim limitation of the method according to claim 14, on which this claim depends. 
wherein forming the first plug and the second plug further includes: 
planarizing the plug material layer till being coplanar with the top surface of the second dielectric layer (Warner: [0074]-[0075]: plug material layer forming the first plug and the second plug 2102’ and 2106’, shown as coplanar with the top surface of the second dielectric layer).
Although, Warner does not expressly teach that the plug material layer is planarized by a chemical mechanical planarization process, the planarization by CMP is well-known in the art; the planarization process, e.g., CMP, is used to remove any residual material on the insulator layer (Lin: Col. 5, Lines 20-35).
Lin teaches a method (e.g. Figs. 1-3) comprising forming a conductive plug (Col. 4, Lines 64-67 and Col. 5, Lines 1-19: #38);
Lin further teaches planarizing the plug material layer till being coplanar with the top surface of the second dielectric layer, wherein the plug material layer is planarized by a chemical mechanical planarization process (Col. 5, Lines 1-35).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Warner as modified by Moon, the method wherein the plug material layer is planarized by a chemical mechanical planarization process, as taught by Lin for the benefit of removing any residual material on the insulator layer (Lin: Col. 5, Lines 20-35).
Regarding claim 16: Warner, Moon and Lin teach the claim limitation of the method according to claim 1, on which this claim depends.
Warner does not expressly teach that the first metal structure is made of a material including tungsten, cobalt, or a combination thereof. 
Lin teaches (e.g., Figs. 1-3) a method comprising forming a first metal structure and a second metal structure (Col. 3, Lines 41-47: #14).
Lin further teaches that the first metal structure is made of a material including tungsten, cobalt, or a combination thereof (Col. 3, Lines 41-47: #14; tungsten is used as a suitable material).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to form the second metal structure of Warner, such that the first metal structure includes tungsten as it is recognized in the art as a suitable material for metal structure.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07.
Regarding claim 17: Warner, Moon and Lin teach the claim limitation of the method according to claim 1, on which this claim depends.
	Warner does not expressly teach that the second metal structure is made of a material including tungsten, cobalt, or a combination thereof. 
Lin teaches (e.g., Figs. 1-3) a method comprising forming a first metal structure and a second metal structure (Col. 3, Lines 41-47: #14).
Lin further teaches that the second metal structure is made of a material including tungsten, cobalt, or a combination thereof (Col. 3, Lines 41-47: e.g., Tungsten used as suitable material for the second metal structure).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to form the second metal structure of Warner, such that the second metal structure includes tungsten as it is recognized in the art as a suitable material for metal structure.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07.
Regarding claim 18: Warner, Moon and Lin teach the claim limitation of the method according to claim 1, on which this claim depends, wherein:
the first plug is made of a material including tungsten, cobalt, or a combination thereof (Warner: [0074]: Tungsten (W), the first plug and the second plug).
Regarding claim 19: Warner, Moon and Lin teach the claim limitation of the method according to claim 1, on which this claim depends, wherein:
the second plug is made of a material including tungsten, cobalt, or a combination thereof (Warner: [0074]: Tungsten (W), the first plug and the second plug).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. US 20170330805 A1 in view of and Moon et al. (US 2015/0129978 A1) and Lin et al. (US 10,026,687 B1) as applied above and further in view of Kim et al. (US 2018/0374915 A1).
Regarding claim 7: Warner, Moon and Lin teach the claim limitation of the method according to claim 6, on which this claim depends.
Warner as modified by Moon and Lin does not expressly teach that the resistance layer is made of titanium nitride. 
Kim teaches (e.g., Fig. 2) a method for fabricating a semiconductor structure comprising forming a resistance layer ([0028]-[0029]: 153).
Kim further teaches that the resistance layer is made of titanium nitride ([0028]-[0029]: resistance layer 153 is made of titanium nitride). 
Titanium nitride is a known in the art as being a suitable material for a resistance layer.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to form the resistance layer of Warner as modified by Moon and Lin, such that the resistance layer is made of titanium nitride, as it is recognized in the art as a suitable material for a resistance layer.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07.
Regarding claim 8: Warner, Moon and Lin teach the claim limitation of the method according to claim 6, on which this claim depends.
Warner as modified by Moon and Lin does not expressly teach that first device further includes a stop layer on the resistance layer. 
Kim teaches (e.g., Fig. 2) a method for fabricating a semiconductor structure comprising forming a first device comprising a resistance layer ([0028]-[0029]: 153).
Kim further teaches that the first device further includes a stop layer ([0028]-[0029]: 155, silicon nitride is a well-known etch stop layer) on the resistance layer ([0028]-[0029]: 153).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Warner as modified by Moon and Lin, the method including a stop layer on the resistance layer, as taught by Kim, for the benefit of better controlling the etching process and avoid over etching the resistance layer.
Regarding claim 9: Warner, Moon and Lin teach the claim limitation of the method according to claim 1, on which this claim depends, 
Warner as modified by Moon and Lin does not expressly teach that the device layer includes a first dielectric layer, a second dielectric layer, and the first device between the first dielectric layer and the second dielectric layer. 
Kim teaches (e.g., Fig. 6B) a method for fabricating a semiconductor structure comprising forming a first device layer ([0064]: 151/155) and a device ([0064]: 153).
Kim further teaches that the device layer ([0064]: 151/155) includes a first dielectric layer ([0064]: 151), a second dielectric layer ([0064]: 155), and the first device ([0064]: 153) between the first dielectric layer and the second dielectric layer ([0064]: layer 151 and layer 155 respectively).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Warner as modified by Moon and Lin, the method comprising the device layer including a first dielectric layer, a second dielectric layer, and the first device between the first dielectric layer and the second dielectric layer, as taught by Kim, for the benefit of proving a greater protection for the device from unwanted humidity and other environmental aggressive chemicals.
Regarding claim 10: Warner, Moon, Lin and Kim teach the claim limitation of the method according to claim 9, on which this claim depends.
Warner as modified by Moon, Lin and Kim teaches that forming the device layer includes: 
forming the first dielectric layer (Kim: [0064]: 151) on the each of the top surfaces of the substrate, the first metal structure and the second metal structure (Warner: as shown in annotated Fig. 1D);
forming the first device (Kim: [0064]: 153) on a top surface of the first dielectric layer (Kim: [0064]: 151) at the second region; and 
forming the second dielectric layer (Kim: [0064]: 155) on surfaces of the first dielectric layer and the first device. 
Regarding claim 11: Warner, Moon, Lin and Kim teach the claim limitation of the method according to claim 9, on which this claim depends, wherein:
the first dielectric layer is made of a material including silicon oxide, silicon nitride, tantalum nitride, silicon carbide nitride, silicon nitride boride, silicon carbide oxide nitride, silicon oxide nitride, or a combination thereof (Kim: [0029]: silicon oxide, SiO.sub.2); and 
the second dielectric layer is be made of a material including silicon oxide, silicon nitride, tantalum nitride, silicon carbide nitride, silicon nitride boride, silicon carbide oxide nitride, silicon oxide nitride, or a combination thereof (Kim: [0029]: silicon nitride, SiN). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2017/0330805 A1) in view of and Moon et al. (US 2015/0129978 A1) and Lin et al. (US 10,026,687 B1) as applied above and further in view of Hsueh et al. (US 2019/0139754 A1).
Regarding claim 12: Warner, Moon and Lin teach the claim limitation of the method according to claim 1, on which this claim depends, wherein:
the substrate includes a base substrate (Warner: [0063]) and a third dielectric layer (Warner: [0063]-[0064]: BOX includes an insulating layer) on the base substrate.
Warner as modified by Moon and Lin does not expressly teach that the first metal structure and the second metal structure are both in the third dielectric layer.
Hsueh teaches (e.g., Figs. 1A-1I) a method comprising forming a substrate ([0016] and [0018]: 100) a first metal structure and a second metal structure ([0021] and [0029]-[0030]: adjacent metal structures 106 under device 112) and a third dielectric ([0025] and [0030]: 102),
and the first metal structure and the second metal structure ([0021] and [0029]-[0030]: adjacent metal structures 106 under device 112) are both in the third dielectric layer ([0025] and [0030]: 102). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Warner as modified by Moon and Lin, the method comprising the first metal structure and the second metal structure both in the third dielectric layer, as taught by Hsueh, for the benefit of reducing signal interferences from adjacent embedded metal structures.
Note that forming metal structures in a dielectric layer is well-known in the art.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 13: Warner, Moon, Lin, Kim and Hsueh teach the claim limitation of the method according to claim 12, on which this claim depends,
wherein: a semiconductor device is in the base substrate at the first region, and the first metal structure and the semiconductor device are electrically interconnected to each other (Hsieh: [0018] and [0020]: device elements in and/or on the semiconductor substrate are interconnected to form integrated circuit devices).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. US 20170330805 A1 in view of and Moon et al. (US 2015/0129978 A1) and Lin et al. (US 10,026,687 B1).
All the limitations of claim 15 are taught by Warner in view of Moon and Lin as in claim 1, therefore, it is similarly rejected as in claim 1 (mutatis mutandis). 
Regarding independent claim 20: a semiconductor structure, comprising:
a substrate, 
wherein the substrate includes a first region having a first metal structure and a second region having a second metal structure, and 
a top surface of the substrate exposes each top surface of the first metal structure and the second metal structure;
a device layer on each of top surfaces of the substrate, the first metal structure and the second metal structure, 
wherein the device layer at the second region includes a first device, and
a projection of the first device on the top surface of the substrate at least partially overlaps the top surface of the second metal structure; 
a first through hole in the device layer at the first region, 
wherein the first through hole exposes at least a portion of surfaces of the first metal structure; and 
a second through hole in the device layer at the second region, 
wherein the second through hole passes through the first device and exposes at least a portion of surfaces of the second metal structure; and 
a first plug in the first through hole and a second plug in the second through hole, each formed using a selective metal growth process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826